Citation Nr: 0914055	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of left leg surgery.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A chronic left leg disability was not manifested in 
service, and the preponderance of the evidence is against a 
finding that any current chronic disability of the left leg 
is related to the Veteran's period of active service in the 
1960s.

2.  A chronic left foot disability was not manifested in 
service, and the preponderance of the evidence is against a 
finding that any current chronic disability of the left foot 
is related to the Veteran's period of active service in the 
1960s.

3.  The Veteran has no service connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for post-operative residuals of left 
leg surgery is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  There is no legal basis for an award of SMC.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2008); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.  The claims were 
readjudicated in a June 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also finds that VA has complied with the duty to 
assist by obtaining the Veteran's service treatment records 
(STRs) and obtaining relevant VA outpatient treatment 
records.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  The Veteran was not afforded a VA examination for 
his claims for service connection.  However, VA need not 
obtain an examination because, as will be discussed in more 
detail herein, the evidentiary record does not show that the 
Veteran's current left lower extremity or foot disabilities 
may associated with an established event, injury, or disease 
in service; or otherwise associated with military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection Claims

The Veteran contends that he is entitled to service 
connection for post-operative residuals of left leg surgery, 
and for a left foot disability.  In this regard, the Board 
notes that subsequent to the rating decision on appeal, a 
rating decision denying service connection for residuals of 
cold injury, bilateral lower extremities, was issued in April 
2008; that rating decision is not on appeal.

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The veteran's STRs are negative for left lower extremity or 
foot complaints or pathology during service.  His July 1962 
separation examination showed normal lower extremities and 
feet.  Also, on a "Report of Medical History" completed by 
the veteran in July 1962, he denied foot trouble and cramps 
in his legs.

The earliest evidence of a left lower extremity disorder is a 
VA treatment record dated in November 2005 in which the 
Veteran reported that he had leg surgery for poor circulation 
three years earlier.  In July 2006, the Veteran noted that he 
had been exposed to cold weather in service in Korea.  A July 
2006 attending physician's statement noted the Veteran's 
reported history of "frostbite to left foot while in 
service."  The physician diagnosed vascular insufficiency 
and frostbite.  A May 2008 attending physician's statement 
noted the Veteran's reported "long history of 
pain/difficulty walking" and that he suffered "frostbite 
both feet in Korean War?"


Peripheral vascular disease was noted.  This physician stated 
that the Veteran was in need of aid and attendance in 
ordinary activities of daily living and that he was 
housebound.

The Board finds that the preponderance of the evidence is 
against the claims of service connection for post-operative 
residuals of left leg surgery and a left foot disorder.  
First, there is no evidence of a left leg or left foot 
disorder in service.  As above, the July 1962 separation 
examination showed normal feet and lower extremities, and the 
Veteran did not report any cold injury symptoms during 
service.

Furthermore, there is no evidence of a left leg or foot 
disorder until 2005, more than 40 years after service, when 
the Veteran reported that he had had surgery three years 
earlier.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges 
that the July 2006 and May 2008 attending physicians' 
statements refer to the Veteran's history of frostbite during 
service.  However, as noted above, the medical evidence of 
record does not show any indication of frostbite or any other 
foot or left leg injury or complaint during service, or any 
complaint for decades thereafter.  Moreover, the May 2008 
physician referred to possible frostbite during the Korean 
War; in fact, the Veteran served in Korea in the early 1960s, 
nearly a decade after the Korean Conflict had ended.

Based upon the foregoing, the Board finds that these 
physicians' statements with regard to a cold injury during 
service to be of no probative value.  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Thus, there is no probative evidence of a nexus between the 
veteran's current peripheral vascular disease, vascular 
insufficiency, or frostbite of the left leg or foot, and his 
active military service.

The veteran is competent to describe his left leg and foot 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disability (i.e., that his current left leg or foot 
disability is related to his active military service) because 
he has not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for post-operative residuals of left 
leg surgery and a left foot disorder.  As the evidence is not 
in relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  SMC

Special monthly compensation is awarded for certain service-
connected disabilities, as specified in 38 U.S.C.A. § 1114 
and 38 C.F.R. § 3.350.  Since the claims for service 
connection for left leg and left foot disabilities are 
denied, and the Veteran has no other service-connected 
disabilities, there is no legal basis to consider the 
veteran's claim of entitlement to SMC.  38 C.F.R. § 3.350.  
In the absence of a service connected disability, the claim 
for SMC must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-operative residuals of left leg 
surgery is denied.

Service connection for a left foot disability is denied.

Entitlement to SMC is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


